Citation Nr: 1828737	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-09 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for L5-S1 spondylolisthesis and L5 spondylolysis, initially rated as noncompensable.

2.  Entitlement to an increased disability evaluation for L5-S1 spondylolisthesis and L5 spondylolysis, rated as 40 percent disabling from January 7, 2014.

3.  Entitlement to an increased disability evaluation for left shoulder degenerative arthritis, initially rated as 10 percent disabling.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities.

6.  Entitlement to service connection for vitreous floaters.

7.  Entitlement to service connection for bilateral conjunctivitis and dry eye syndrome.

8.  Entitlement to service connection for peripheral retinal degeneration.

9.  Entitlement to an increased disability evaluation for degenerative joint disease of the right shoulder, initially rated as 10 percent disabling.

10.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1987 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The initial August 2011 rating decision, in pertinent part, granted service connection for the Veteran's L5-S1 spondylolisthesis and L5 spondylolysis and degenerative arthritis of the left shoulder; a noncompensable disability rating was assigned for his spine and a 10 percent disability rating was assigned for the left shoulder, effective November 1, 2010.  This rating decision also denied the Veteran's claims of entitlement to service connection for cervicalgia, carpal tunnel syndrome of the right and left upper extremities, vitreous floaters, bilateral eye conjunctivitis and dry eye syndrome, and peripheral retinal degeneration.  

The second August 2011 rating decision granted service connection for degenerative joint disease of the right shoulder and assigned a 10 percent disability rating, effective November 1, 2010, as well as denied the Veteran's claim of entitlement to service connection for costochondritis  

In a June 2015 rating decision, the Veteran was granted an increased, 40 percent disability evaluation for L5-S1 spondylolisthesis and L5 spondylolysis, effective January 7, 2014.  As the Veteran has not been granted the maximum benefits allowed, the claim for an increased disability rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a cervical spine disability, floaters in the eye, dry eyes, and retinal degeneration, as well as entitlement to increased disability evaluations for degenerative joint disease of the right shoulder and degenerative arthritis of the left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal (since November 1, 2010), the Veteran's L5-S1 spondylolisthesis and L5 spondylolysis was manifest by pain and limitation of motion; forward flexion is limited to no more than 30 degrees, without ankylosis.  

2.  Carpal tunnel syndrome of the right upper extremity is attributable to service.

3.  Carpal tunnel syndrome of the left upper extremity is attributable to service.

4.  Costochondritis is attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent, but no higher, have been met for L5-S1 spondylolisthesis and L5 spondylolysis for the rating period prior to January 7, 2014.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

2.  The criteria for an initial disability rating in excess of 40 percent for L5-S1 spondylolisthesis and L5 spondylolysis for the rating period since January 7, 2014 have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

3.  The criteria for service connection for carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for costochondritis have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and the downstream claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  Additionally, the Veteran was afforded VA examinations in connection with his claims for increased disability ratings for L5-S1 spondylolisthesis and L5 spondylolysis.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
Lumbosacral Strain with Early Arthritis

The Veteran is assigned a noncompensable disability rating for his service-connected L5-S1 spondylolisthesis and L5 spondylolysis for the rating period prior to January 7, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5239 - 5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that Veteran's L5-S1 spondylolisthesis and L5 spondylolysis more closely approximates the criteria for a 40 percent disability evaluation, but no higher, for the entire rating period on appeal.  The Board acknowledges that, at the initial July 2010 VA examination, the Veteran had flexion to 90 degrees, extension to 30 degrees, and lateral rotation to 45 degrees bilaterally, and lateral flexion to 30 degrees bilaterally, without functional loss on repetitive use.  The VA treatment records and VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.   Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 40 percent disability evaluation, but no higher, for L5-S1 spondylolisthesis and L5 spondylolysis for the rating period prior to January 7, 2014.

The Board again notes that the severity and manifestations of the Veteran's L5-S1 spondylolisthesis and L5 spondylolysis was not evaluated by means of a VA examination between July 2010 and January 2014, but points out the Veteran's treatment records are consistent with the Veteran's assertions of worsening symptoms during the initial rating period on appeal (prior to January 7, 2014).  In this regard, the Board points out that finding that the Veteran's L5-S1 spondylolisthesis and L5 spondylolysis worsened on the date of the January 2014 VA examination and not in the interim time period between the grant of service connection for L5-S1 spondylolisthesis and L5 spondylolysis in August 2011 to the date of the January 2014 VA examination defies logic.  Such a finding is incongruous with the medical and lay evidence of record; it is highly unlikely that the Veteran's L5-S1 spondylolisthesis and L5 spondylolysis had not worsened at some, unknown point, prior to the January 2014 VA examination. 

The Board finds that the criteria for a disability rating of 50 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not demonstrate the presence of ankylosis at any time.  The July 2010, January 2014, and May 2016 VA examination reports expressly stated that there was no evidence of ankylosis, and stated that there was no evidence of deformity.  Here, the Board has considered the lay evidence of pain.  However, that evidence when accepted as correct does not establish that there is ankylosis as required for a higher rating and his pain has been considered in the assignment of the 40 percent evaluation.  Further, at the most recent, May 2016 VA examination, the Veteran had flexion to 30 degrees, and the Veteran does not require the use of assistive devices for locomotion.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Regardless, as noted earlier, the current evaluation contemplates flexion limited to 30 degrees or less.  He is at the maximum evaluation for limited motion.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 40 percent disability rating.  

The evidence also shows that the Veteran's L5-S1 spondylolisthesis and L5 spondylolysis has not been productive of incapacitating episodes for the rating period on appeal.  Although the Veteran has reported that he experiences incapacitating episodes requiring bed rest, the Veteran's VA examination reports and treatment records do not demonstrate that his treating physicians noted any incapacitating episodes or prescribed bed rest.  Regardless, the Veteran's report of incapacitating episodes is one day approximately every two weeks.  With respect to a higher evaluation based on incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the record does not show that the Veteran experiences incapacitating episodes requiring physician prescribed best rest having a total duration of at least 6 weeks during a 12 month period as contemplated by a higher evaluation.  Review of the Veteran's treatments record also do not reveal any periods of physician prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, neurological evaluations of the Veteran's lower extremities is normal.  As such, a separate evaluation for neurological deficits extremity is not for consideration here.

Finally, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the case here. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Carpal Tunnel Syndrome of the Upper Extremities and Costochondritis

The Board finds that the evidence of record demonstrates that service connection is warranted for carpal tunnel syndrome of the right and left upper extremities and costochondritis.  The Board acknowledges that the July 2010 VA examination does not reflect that an etiology opinion regarding the Veteran's claims of service connection for carpal tunnel syndrome or costochondritis.  However, the Board points out that the VA examiner noted that the Veteran had a current diagnosis of carpal tunnel syndrome and costochondritis and that the Veteran's carpal tunnel syndrome and costochondritis had onset during the Veteran's service.  For the foregoing reasons, the Board finds that entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities and costochondritis is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


ORDER

Entitlement to a 40 percent disability evaluation for L5-S1 spondylolisthesis and L5 spondylolysis is granted for the rating period prior to January 7, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent for L5-S1 spondylolisthesis and L5 spondylolysis for the period beginning on January 7, 2014, is denied.
 
Entitlement to service connection for carpal tunnel syndrome of the right upper extremity is granted.

Entitlement to service connection for carpal tunnel syndrome of the left lower extremity is granted.

Entitlement to service connection for costochondritis is granted.


REMAND

The Board notes that the Veteran asserts that he has a disorder manifested by cervicalgia related to his service, as well as multiple eye disorders, including vitreous floaters, bilateral conjunctivitis and dry eye syndrome, and peripheral retinal degeneration related to his service.  The Board acknowledges that the Veteran was afforded VA examinations in connection with these claims for service connection in July 2010, and that these examinations confirmed that the Veteran has cervicalgia, vitreous floaters, conjunctivitis, and dry eye syndrome.  However, no etiology opinions were provided by the relevant VA examiner.  Regarding the Veteran's cervicalgia, the Board notes that the VA examiner also failed to indicate whether there was an underlying pathology.  In addition, the VA examiner did not address whether the Veteran has peripheral retinal degeneration, and if so, whether it is causally or etiologically related to the Veteran's service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As such, it is unclear whether the Veteran has a disorder manifested by cervicalgia and peripheral retinal degeneration.  It is also unclear whether his vitreous floaters and bilateral conjunctivitis and dry eye are related to his service, including his in-service photorefractive keratectomy (PRK) surgery to correct refractive error in July 2007; the Board notes that an additional surgery was required in August 2007.  To this point, the Board notes that refractive error is not considered a disease or injury for VA purposes, and provides no basis for service connection in the absence of a superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection for a disorder manifested by cervicalgia related to his service, as well as multiple eye disorders, including vitreous floaters, bilateral conjunctivitis and dry eye syndrome, and peripheral retinal degeneration.  

The Veteran asserts that the symptoms of his degenerative arthritis of the left shoulder, and degenerative joint disease of the right shoulder are more severe than presently evaluated.  The Board acknowledges that the Veteran was afforded a VA examination in March 2015 in connection with his claims for increased disability ratings for his service-connected right and left shoulder disabilities.  However, the March 2015 VA examination is inadequate.  Despite performing an in-person examination, the VA examiner did not provide sufficient information to evaluate the current severity of the Veteran's service-connected degenerative arthritis of the left shoulder and degenerative joint disease of the right shoulder, on appeal.   Therefore, new VA examinations should be scheduled to accurately evaluate the current severity of the Veteran's service-connected degenerative arthritis of the left shoulder and degenerative joint disease of the right shoulder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the March 2015 VA examination report reveals that range of motion testing for the left shoulder and right shoulder in active and passive motion was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's left shoulder and right shoulder, as well as accurately evaluates the current severity of his service-connected degenerative arthritis of the left shoulder and degenerative joint disease of the right shoulder, on appeal. 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 2016 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1 The RO should take appropriate steps to obtain and associate with the record all VA treatment records for the Veteran dated from April 2016 to the present. 

2.  The Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of any current eye disorders, including vitreous floaters, conjunctivitis, dry eye syndrome, and peripheral retinal degeneration, or any residuals thereof, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin cancers, including current eye disorders, including vitreous floaters, conjunctivitis, dry eye syndrome, and peripheral retinal degeneration, or any residuals thereof

The VA examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified current eye disorders, including vitreous floaters, conjunctivitis, dry eye syndrome, and peripheral retinal degeneration, or any residuals thereof, are related to any event, illness, or injury during service, including the Veteran's in-service photorefractive keratectomy (PRK) surgery for both eyes in July 2007 to correct refractive error with additional surgery in August 2007.  The VA examiner is to address, with specificity, if identified current eye disorders, including vitreous floaters, conjunctivitis, dry eye syndrome, and peripheral retinal degeneration, or any residuals thereof were superimposed upon the Veteran's congenital refractive error.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of a disorder manifested by cervicalgia.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the has a disorder manifested by cervicalgia which is related to any event, illness, or injury during service, including his service-connected L5-S1 spondylolisthesis and L5 spondylolysis, left shoulder degenerative arthritis, and/or right shoulder degenerative joint disease.  

If the Veteran's disorder manifested by cervicalgia is not related to service, the VA examiner should provide an opinion as to whether any identified disorder manifested by cervicalgia is proximately due to or the result of the Veteran's service-connected disabilities, including whether any increase in severity of the disorder manifested by cervicalgia is due to or the result of any of the Veteran's service-connected disabilities.  

The provider is advised that the Veteran is competent to report symptoms, including continuity of symptoms, treatment, and diagnoses and the examiner must take into account, along with the other evidence of record, the Veteran's statements in formulating the requested opinions.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right shoulder and degenerative arthritis of the left shoulder.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative joint disease of the right shoulder and degenerative arthritis of the left shoulder on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right and left shoulders in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


